Title: To James Madison from Thomas Sumter, Jr., 12 April 1808
From: Sumter, Thomas, Jr.
To: Madison, James



Dear Sir,
Stateburgh 12 April 1808

The interruption which has taken place in the correspondence between this country & Europe compels me to ask of you a favor, which I cannot do without some hesitation, because it will perhaps be adding to the trouble you already experience from the frequency of similar applications.
The anxiety of Mrs. Sumter to convey, with certainty, some letters to her family in France before the communication may become more difficult, together with my ignorance from whence & at what time the government packets may be ordered to sail, will, I hope, induce you to excuse me for taking the liberty of addressing them to your protection; with a request that they may be forwarded by the first convenient opportunity & be lodged in the post office where the vessel may arrive.  A very worthy lady, and a neighbor, under the same impressions as Mrs. Sumter, has prevailed on me to enclose two letters for England.
I am so sensible, Sir, of your kindness that I confess I apprehend more, in this case, from an intrusion on your time than on your friendship.  I cannot, however, close without avowing the pleasure I have recieved, as well as others in this quarter, from the perusal of your communication to Mr. Rose.  The exact mixture of moderation & firmness displayed by our government in a style so delicate as to afford no pretext for irritation & yet so frank as to leave with the facts in question all the vigor & all the odium which belong to their character, will, assuredly, put the english party in this country out of condition to keep the field of argument or abuse any longer, at least openly, but less temperance or prudence is to be expected from the federalists, whose malignity being as inexhaustible as their selfishness, they will never forego, I fear, their viperous privilege of tearing & poisoning their own body.
In making calculations where much is at stake, trifles are not to be disregarded.
No good is therefore to be infered from such a brigand administration as that of England (who came into power under an assumed obligation, but an obligation assumed with the sympathy of the nation, to make a complete experiment of the plan recommended by the author of "war in disguise") sending such a man as this Mr. Rose proves himself to be on such a mission.  It seems as if some accident had separated him from his Admiral, as he certainly must have been drafted from that corps of diplomatique cadets who have lately furnished pilots for their squadrons.  I have the honor to be, Dear Sir, with esteem & regard yr. obt. St.

Tho. Sumter Jr.

